Citation Nr: 0927521	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  08-07 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for disorder other than 
PTSD that is manifested by anxiety or depression.

2.  Entitlement to an evaluation in excess of 30 percent 
disabling for service-connected posttraumatic stress disorder 
(PTSD).

3.  Entitlement to an effective date prior to November 14, 
2007 for the assignment of a rating of 30 percent disabling 
for service-connected PTSD.


REPRESENTATION

Appellant represented by:	Richard Mahlin, Attorney


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 through May 
1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska that denied the Veteran's claim for service 
connection for anxiety and depression, and from a December 
2007 rating decision that granted the Veteran's request for 
an increased evaluation for service-connected PTSD with an 
evaluation of 30 percent disabling, effective November 14, 
2007.

The issues of entitlement to an evaluation for service-
connected PTSD in excess of 30 percent disabling and to an 
effective date prior to November 14, 2007 are addressed in 
the remand portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The competent medical evidence of record does not establish 
that the Veteran has a current diagnosis of any anxiety or 
depressive disorder other than PTSD.


CONCLUSION OF LAW

Service connection for anxiety and depressive disorder other 
than PTSD is not warranted.  See 38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§  3.102, 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for service connection for 
anxiety and depression, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002); 38 C.F.R. 
§§ 3.159, 3.326(a) (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183, 186 (2002).  In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court of Appeals) held that VA 
is required to (1) inform a claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, (2) which the VA will seek to obtain, (3) which the 
claimant is expected to provide, and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The Board notes, however, that the 
requirement of requesting that the claimant provide any 
evidence in his or her possession that pertains to the claim 
was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (revising 38 C.F.R. 
§ 3.159(b) to eliminate fourth element notice requirement of 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this requirement is harmless.

The VCAA letter dated September 2007 fully satisfied the duty 
to notify provisions relating to the claim for service 
connection for anxiety and depression.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio v. Principi, 16 Vet. App. at 187.  The VCAA letter 
provided notice to the Veteran that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  The VCAA letter informed the Veteran that additional 
information or evidence was needed to support his claim, and 
the letter asked him to send the information or evidence to 
VA.  See Pelegrini II, 18 Vet. App. at 120-121.

In addition, the Board notes that the Veteran was given 
appropriate notice according to Dingess in the September 2007 
VCAA letter.  See Dingess v. Nicholson, 19 Vet. App. 473, 
488-489 (2006).  Because, however, the Board has concluded 
that the preponderance of evidence is against the claim for 
service connection for anxiety and depression, the 
appropriate disability ratings and effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See id.

The Board also concludes that VA's duty to assist has been 
satisfied.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2008).  The Veteran's service treatment records, 
private medical records, and VA medical records are all in 
the file.  All records identified by the Veteran as relating 
to his claim have been obtained.  The Board finds that the 
record contains sufficient evidence to make a decision on the 
claim for service connection for anxiety and depression.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2008).  The Board notes that 
the Veteran was provided with a March 2007 VA psychiatric 
examination relating to his initial claim for service 
connection for PTSD, and a subsequent October 2007 VA 
psychiatric examination relating to his claim for an 
increased evaluation for PTSD.  The Board finds the above two 
VA psychiatric examinations and opinions to be thorough, 
complete, and sufficient upon which to base a decision with 
respect to the Veteran's claim for service connection for 
anxiety and depression.  Although the examinations were 
scheduled specifically in regard to the Veteran's PTSD claim, 
and not the issue decided herein, the reports reflect that 
the VA psychiatrist addressed all five DSM-IV Axes in both of 
the examination reports, and that, during the later 
examination, the psychiatrist took into consideration all of 
the diagnoses in the August 2007 private treatment report 
submitted by the Veteran with his claim for service 
connection for anxiety and depression prior to rendering an 
Axis I diagnosis.  Consequently, the Board finds that these 
examinations provide sufficient information so as to allow 
the Board to render a decision in this appeal, and that 
another VA mental health examination is not necessary as 
contemplated by 38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  Id.

In order to establish direct service connection for a 
disability, there must be 
(1) medical evidence of the current disability, (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury, and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).

The Veteran served on active duty in the United States Army 
from May 1967 through May 1969, including one year in Vietnam 
as a light weapons infantryman.  See DD-214.  The Veteran's 
decorations include the Combat Infantryman Badge (CIB) and 
the Bronze Star.  See id.

As an initial matter, the Board notes that the Veteran did 
not file a formal claim for service connection for anxiety 
and/or depressive disorder, e.g., via a Form 21-526.  Rather, 
the Veteran's representative mailed to the RO an August 2007 
private treatment record with a cover letter referencing the 
treatment record as a "statement in support of claim."  An 
August 2007 report of telephone contact reflects that the RO 
obtained clarification from the Veteran's representative that 
he intended to file a claim for service connection for 
anxiety and depression.  The private treatment record and 
cover letter, however, do not include any specific 
contentions of the Veteran, such as whether the Veteran's 
symptoms began in service and how they are related to 
service.

The service treatment records do not reflect any complaints 
of anxiety, depression, or any mental disorder.

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of a claimed disorder.  See Degmetich v. Brown, 104 
F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

The lengthy August 2007 private treatment record, signed by 
two psychologists, reflects under Axis I "rule out 
adjustment disorder with depression."  See id. at 5.  The 
Board finds, however, that the notation to "rule out" 
depression shows that this report does not establish a 
diagnosis of depressive or other mental disorder, 
particularly as the private treatment record includes an 
explanation that it was not possible to formally diagnose the 
Veteran's mental condition or to opine as to etiology due to 
the Veteran's medical history.  


Specifically, the report provides as follows:

I regret to inform the reader that my assessment of 
this individual's general mental content and 
affectual response is based only on observation but 
I cannot under the circumstances give any 
reasonable certainty to the etiology of his 
deviations.  For a man who has suffered two strokes 
and two heart attacks, I certainly would not be in 
a position to measure the difficulty that this 
individual has accumulated because of the trauma in 
service unless of course it is determined that his 
circulatory and cardiac difficulties are directly 
related to service connected problems. . . I see 
very little if any anxiety . . I cannot attribute 
all of his cognitive problems to PTSD or to 
Depression based on the medical history.

See Private Treatment Record, August 2007 at 3, 4 and 6.

As previously mentioned, the Veteran was provided with a 
March 2007 VA psychiatric examination relating to his initial 
claim for service connection for PTSD, and a subsequent 
October 2007 VA psychiatric examination relating to his claim 
for an increased evaluation for PTSD.  The VA psychiatrist 
addressed all five DSM-IV Axes in both of the examination 
reports, but neither contains a diagnosis of anxiety or 
depression.  In examining the Veteran in October 2007, the VA 
psychiatrist took into consideration the August 2007 private 
treatment report submitted by the Veteran that included under 
Axis I "rule out adjustment disorder with depression."  
Other VA treatment records in the claims file dated September 
2000 through January 2006, and January 2008 through February 
2008, do not reflect any diagnosis of anxiety disorder other 
than PTSD or any depressive disorder.

There is no medical evidence of record that contains a 
diagnosis of an anxiety disorder other than PTSD or any 
depressive disorder.  Without a current diagnosis, there may 
be no service connection for the claimed disabilities.  See 
id.  The Board has considered the Veteran's reports as to his 
psychiatric symptomatology.  Certainly, he is competent to 
describe such symptoms, to include symptoms of anxiety and 
depression, and to that extent, his reports as to his 
symptoms is entitled to some probative weight.  However, as a 
layperson he is generally not capable of opining on matters 
requiring medical knowledge, to include attributing his 
symptoms to a specific anxiety or depressive disorder, as 
defined by the DSM-IV criteria.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

As noted, the Veteran has undergone two VA mental health 
examinations in which he was interviewed in detail, and, on 
both occasions, he was given Axis I diagnosis of PTSD, and 
not any other anxiety disorder or any depressive disorder.  
In the absence of contrary medical evidence suggesting such 
diagnoses are warranted, the Board finds the results of these 
two VA examinations to be the most probative evidence of 
record, and to outweigh the Veteran's own lay description of 
his symptoms.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
an anxiety and depressive disorder other than PTSD, and the 
benefit-of-the-doubt rule provided in 38 U.S.C.A. § 5107(b) 
is not for application.  There is not an approximate balance 
of evidence.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for anxiety and depressive 
disorder is denied.


REMAND

In a December 2007 rating decision, the RO granted the 
Veteran an increased evaluation from 10 percent to 30 percent 
disabling for his service-connected PTSD with an effective 
date of November 14, 2007.  The Board notes that the August 
2007 private treatment record was referenced in the December 
2007 rating decision.

The Veteran filed a December 2007 notice of disagreement 
requesting an evaluation in excess of 30 percent disabling 
for his service-connected PTSD and an effective date prior to 
November 14, 2007.  

The Board acknowledges that the notice of disagreement 
includes typographical errors referring to a "November 30, 
2007" rating decision assigning an effective date of 
"October 3, 2007."  In response to the notice of 
disagreement, the RO sent the Veteran's representative a 
January 2008 letter notifying him that no further action 
would be taken on the claim until clarification regarding the 
dates used in the notice of disagreement was received, and no 
SOC was issued.  The Board finds, however, that despite the 
discrepancies in the notice of disagreement, it is clear what 
issues the Veteran wished to appeal.  Thus, the claim must 
now be remanded to allow the RO to provide the Veteran with 
an appropriate SOC on these issues.  See Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 
124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16- 92).  
These issues will be returned to the Board after issuance of 
the SOC only if perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with an SOC 
addressing the issue of entitlement to an 
evaluation for a disability rating for 
PTSD in excess of 30 percent and to an 
effective date prior to November 14, 
2007.  The Veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




 Department of Veterans Affairs


